Citation Nr: 0943563	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative joint and disc disease of 
the cervical spine.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in September 2009.  
A transcript of the hearing is of record.  

The issues of entitlement to service connection for hearing 
loss and prostate cancer are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDING OF FACT

Any current cervical spine disorder, to include degenerative 
joint and disc disease, is not of service origin.  


CONCLUSION OF LAW

Any current cervical spine disorder, to include degenerative 
joint and disc disease of the cervical spine, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Cervical Spine

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's service medical records reveals 
that he was seen in August 1966 with complaints of being 
unable to move his head and having pain in his neck.  The 
Veteran was noted to have neck pain on motion and severe 
muscle spasm.  

The Veteran was seen in March 1968 with complaints of a 
cervical muscle strain.  He was treated with diathermy to the 
right cervical region and upper trapezius area.  After 
receiving a number of treatments, the Veteran reported, on 
March 29, 1968, that his condition had markedly improved.  

In an April 1968 cervical spine x-ray report, in the 
pertinent history section of the report dated March 25, 1968, 
the Veteran was noted to have fallen off a motorcycle and to 
have hit the top of his head, with pain being noted in the 
right cervical area.  He was also noted to have had decreased 
range of motion.  X-rays taken at that time revealed no 
definite fracture.  The disc spaces appeared preserved; 
however, there was loss of the cervical curve noted.  This 
might have been as a result of the head being in slight 
flexion on the lateral view.  The other possibility was 
muscle spasm.  

At the time of the Veteran's July 1968 service separation 
examination, normal findings were reported the head, face, 
neck, and scalp.  Normal findings were also reported for the 
spine and upper extremities.  On his July 1968 service 
separation report of medical history, the Veteran checked the 
"no" boxes when asked if he had or had ever had recurrent 
back pain; bone, joint, or other deformity; lameness; or 
arthritis or rheumatism.  

At the time of a July 1973 VA examination, the Veteran did 
not complain of any neck or upper extremity pain or problems.  
Physical examination revealed no abnormalities of the neck, 
face, or head.  Musculoskeletal examination did not result in 
any findings related to the neck, cervical spine, or upper 
extremities.  

In conjunction with his claim for service connection for a 
cervical spine disorder, the Veteran was afforded a VA 
examination in May 2007.  The examiner noted that the claims 
folder was available and had been reviewed.  The examiner 
reported the inservice August 1996 and March 1968 findings 
and the results of the July 1968 service separation 
examination.  

The examiner noted that the Veteran served from August 1964 
to August 1968 and dated the onset of his neck problems to 
1965, when he suffered a lifting injury to his neck and upper 
back.  He stated that he was diagnosed with a muscle strain 
of his upper back and treated with physical therapy and given 
a temporary profile.  The Veteran reported that he was seen 
subsequently on sick call and possibly by orthopedics.  He 
noted having had intermittent symptoms while on active duty.  

The Veteran indicated that following service he worked for 
many years as a utility lineman.  He stated that he did not 
injure his neck following military service and had had no 
problems with his neck prior to his military service.  

Following examination, diagnoses of degenerative joint and 
disc disease of the cervical spine were rendered.  It was the 
examiner's opinion that it was less likely than not that the 
Veteran's present neck condition was directly related to 
activities while in the service.  The examiner's rationale 
was that the Veteran's original injury was now very remote in 
time.  Secondly, he had a normal separation history and 
physical examination.  Finally, the Veteran worked for many 
years as a utility lineman following service.  

At his September 2009 hearing, the Veteran testified that he 
injured the muscle around his shoulder area when helping to 
load and lift lumber.  He noted that when doing this, the 
muscle under his shoulder snapped.  He stated that he was 
seen at the infirmary and that the injury occurred sometime 
around March 1965.  He reported that he was seen about three 
times in service following the incident.  The Veteran noted 
that he was seen by his private physician, Dr. Zeager, on 
several occasions and was given a prescription for 
prescription strength Motrin.  He testified that the problems 
with his neck/shoulder could happen as far apart as every two 
to three years.  

While the Veteran has expressed his belief that he currently 
has cervical spine degenerative joint/disc disease related to 
his period of service, as noted above, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology but this must be weighed against the 
contemporaneous record which fails to document a continuity 
of symptomatology.  Although the Veteran has reported a 
continuity of symptomatology at the time of his hearing and 
at his May 2007 VA examination, the treatment records 
associated with the claims folder do not reveal such a 
continuity.  While the Board notes that the Veteran was seen 
with complaints of neck pain on several occasions during 
service, normal findings for the neck, spine, and upper 
extremities were reported at the time of the July 1967 
service separation examination.  Moreover, the Veteran 
checked the "no" boxes when asked if he had or had ever had 
recurrent back pain; lameness; or arthritis or rheumatism on 
his July 1968 service separation report of medical history.  
Normal findings for the neck were also reported at the time 
of a September 1973 VA examination and the Veteran made no 
reference to any neck or upper extremity problems at that 
time nor were any notations made concerning any neck or 
shoulder problems.  

Of course, service connection can be granted for a condition 
first diagnosed after service, but there is no competent 
medical evidence of record demonstrating a link between any 
current cervical spine disorder, to include degenerative 
joint or disc disease, and the Veteran's period of service.  
There are also no opinions beneficial to the Veteran's claim.  
The only competent medical opinion is against the Veteran's 
claim.  The May 2007 VA examiner, following a comprehensive 
examination of the Veteran and a thorough review of the 
claims folder, indicated that it was less likely than not 
that any current neck condition was directly related to 
activities while in the service.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, to include 
cervical degenerative joint and disc disease, and the 
benefit-of-the-doubt doctrine is not for application.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in a February 2007 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.  
The above letter also told the Veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
the February 2007 letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded a VA examination.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, his testimony, and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon 
the foregoing, the duties to notify and assist the Veteran 
have been met, and no further action is necessary to assist 
the Veteran in substantiating this claim.  


ORDER

Service connection for a cervical spine disorder, to include 
degenerative joint and disc disease of the cervical spine, is 
denied.  


REMAND

(Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)

As it relates to the issue of service connection for hearing 
loss, the Board notes that at the time of the Veteran's 
August 1964 service entrance examination, he was noted to 
have decibel level readings of 20, 15, 25, 25, and 5 in the 
right ear and 20, 20, 25, 25, and 10 in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  

At the time of a November 1965 examination, the Veteran was 
noted to have decibel level readings of 10, 15, 10, 10, and 
45 in the right ear and 15, 10, 10, 20, and 50 in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of his July 1968 service separation examination, 
the Veteran was found to have decibel level readings of 10, 
15, 10, 15, and 20 in the right ear and 15, 10, 10, 20, and 
20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  


The Veteran has reported having been exposed to acoustic 
trauma while in service due to the duties that he performed.  
He has further noted having problems with his hearing since 
his period of service.  Private treatment records reveal that 
the Veteran has currently been shown to have a hearing loss 
for VA rating purposes.  

In a January 2002 report, the Veteran's private physician, M. 
Cooter, M.D., indicated that the Veteran had sensorineural 
hearing loss, most likely noise exposure related.  He noted 
that this was possibly associated with prior noise exposure 
in addition to the noise exposure that he had in his current 
occupation.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. §  
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent. Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has not been afforded a VA examination as it 
relates to his hearing loss throughout the course of the 
appeal.  Based upon the current demonstration of a hearing 
loss for VA rating purposes, the testimony of the Veteran as 
to continuity of symptomatology, and the demonstration of a 
hearing loss for VA rating purposes on at least one occasion 
in service, the Veteran should be afforded a VA examination 
to determine the nature and etiology of any current hearing 
loss, and its relation, if any, to his period of service.  

As it relates to the issue of service connection for prostate 
cancer, the Board notes that the Veteran is claiming that he 
currently has prostate cancer as a result of exposure to 
Agent Orange and other herbicides during his stay at Eglin 
Air Force Base (AFB) from December 1964 to August 1968.  A 
June 2008 electronic mail message, in response to a request 
concerning the Veteran's exposure to AO, indicated that DoD 
reported that testing for herbicide spraying techniques was 
conducted at Eglin AFB during November and December 1952 and 
from June to September 1968.  In addition, a remote 2 square 
mile area of Eglin was used to test various herbicides from 
1962 to 1970.  It was indicated that Eglin AFB was 724 square 
miles.  Herbicide testing during those years included Agent 
Orange (1962-1968), Agent Purple (1962 to 1968), Agent White 
(1967-1970), and Agent Blue (1968-1970).  It was indicated 
that it was unlikely that the Veteran was near the remote 2 
square mile test site.  Regarding spray testing in 1968, it 
was also unlikely that such testing was done near military 
personnel.  Therefore, exposure could not be conceded just by 
virtue of his presence at the AFB.  Some evidence of being 
close to the test site would be required because the base was 
so large.  

It was noted that unless the claim was inherently incredible 
or lacked merit, ROs were to refer these cases to the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
formerly known as the Center for Unit Records Research (CURR) 
for any information that the organization could provide to 
corroborate the Veteran's claimed exposure.  The ROs were to 
provide the JSRRC with the Veteran's military unit, location, 
dates at the location, military occupation, and any other 
relevant facts, as shown by the Veteran's actual military 
records.  It was noted that this process would ensure the 
VA's duty to assist.  

In August 2008, the RO sent the Veteran a letter requesting 
that he provide the specific months that he claimed he was 
exposed to AO while at Eglin AFB.  It noted that the 
Veteran's entire record would not be able to be searched.  
The Veteran did not respond to the letter.  However, at the 
time of his September 2009 hearing, he provided great detail 
as to how he was exposed to Agent Orange while performing 
duties near Field 7.  Based upon the information and 
testimony provided by the Veteran, an attempt should be made 
to determine whether the Veteran was exposed to AO while at 
Eglin AFB.  As such, additional development is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current hearing loss.  
All indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
requested to answer the following 
questions:

a) Does the Veteran have any current 
hearing loss?

b) If so, is it at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss is related to 
his period of active service?

The examiner should provide a rationale 
for this opinion.

2.  Please provide the JSRRC with the 
Veteran's military unit, location, dates 
at the location, military occupation, and 
any other relevant facts, as shown by the 
Veteran's actual military records and 
request that they attempt to corroborate 
the Veteran's claimed exposure to AO, to 
include as a result of being in close 
proximity to Field 7, while performing 
duties at Eglin AFB, to include the time 
period when spraying of the area was 
conducted from June through August 1968.  
If a determination cannot be made, it 
should be so stated.  

3.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


